Appeal by defendant from two judgments of the Supreme Court, Queens County, both rendered January 21, 1976, upon resentence, the first convicting him of attempted murder in the second degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence (Indictment No. 243-75), and the second convicting him of attempted robbery in the first degree, upon a plea of guilty, and imposing sentence (consolidated Indictment No. 376-75). Judgments affirmed. Subdivision 4 of section 160.15 of the Penal Law is constitutional (People v Felder, 39 AD2d 373, affd 32 NY2d 747, app dsmd sub nom. Felder v New York, 414 US 948). There was ample evidence for the jury to conclude that the defendant’s gun was operable. Furthermore, the court did not abuse its discretion in imposing sentence. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.